*1080Re: James E. Jones and James E. Johnson, a/k/a Ray Vaughn, applying for writ of Certiorari, Prohibition, Mandamus and A Stay Order, Parish of Jefferson, Number 81-1153.
Denied. The trial judge found that the witness is competent. Counsel for the witness need not rely on “signals” to the witness to advise him that he should invoke the Fifth Amendment right against self-incrimination, but may advise the defendant when he is asked a question, and may speak for him in claiming the Fifth Amendment privilege if, as it appears, defendant cannot speak because he suffers from expressive aphasia.